Title: From George Washington to Alexander Spotswood, 24 September 1798
From: Washington, George
To: Spotswood, Alexander

 

Dear Sir
Mount Vernon 24th Sep. 1798.

As the Season is far advanced for good Overseers to be disengaged, and as you had heard nothing from Richard Rhodes at the date of your last—Septr the 16th—and a Man in your neighbourhood one —— Garrett Overseer for a Mr Fontain Murray at a ⟨place⟩ called White Plains near Fredericksburgh, has been strongly recommended to me by Mr Betton & others, & who was willing to come to me, but informed I was supplied. Now, to avoid further delay I have desired Mr Anderson to write to Garrett, which letter is enclosed, and left open for your perusal; to be sent to him or not, according to the advice you may have received from Rhodes. If the latter declines coming, or requires higher Wages than I mentioned in my last, in that case, you will oblige me by sending Anderson’s letter to Garrett—On the other hand, if Rhodes positively accepts, on the terms mentioned, Mr Andersons letter may be destroyed, or returned to me: My object you will readily perceive is to be placed upon a certainty; and as soon as it can be done.
I shall depend upon your Overseer, Roger Farril, for my Mansion house concern; and Brookes the Joiner, to overlook my Carpenters—If you have heard from the latter, since my acceding to his terms, be so good as to let me know at what time I may expect him to be here; as his services, as a Joiner, are immediately necessary. What age do you take him to be?
I thank you for the information you have been so kind as to give me respecting the characters of the Officers in the revolutionary Army; and shall do the same for your characters of the young Gentlemen who have never been in Service & are desirous of it; as it is my wish to see Corps formed of the best materials, but it wd be useless to begin with Gentlemen under age, as I believe it is a rule at the War Office, to Commission none below that—knowingly.
Believing, as I firmly do, that the opposers of Government will stick at nothing to injure it; I can readily conceive the probability of the Plan you have suggested; but I hope, & trust, they will be disappointed in that as they have been in all their other nefarious schemes.
I thank you, and the rest of the family at New Post, for your kind

congratulations on my perfect recovery; and we offer ours on the safe arrival of yr Son John, who has so often escaped the fraternal squeezes of our magnanimous friends—Our best regards are presented to you all—and I am Dear Sir Your Obedt & affecte and obedeient Servt

Go: Washington


P.S. Since writing the aforegoing letter, I have received your favour of the 23d Instt from the Post Office: but the contents thereof rendering no alteration necessary, I send it as it is, with a request, that as you have not heard from Rhodes, that you would be so good, instead of sending the letter of Mr Anderson to Garrett, that you wd send for the latter to come to you, and deliver it yourself—this will enable you to know Garretts determination; without which you would be ignorant, and consequently more at a loss for an answer to Rhodes, if he should come to you after Andersons letter goes to Garrett. Whereas, if the latter accepts the offer made him by the former, the matter is finished as it respects Rhodes. On the contrary a conditional agreement with Rhodes & speedy advice thereof to me will bring the affair at once to a point with him. Yours as before. Go: W.

